                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JEFFREY GBOR,

        Petitioner,
                                                         Case No. 19-cv-773-bbc
   v.

G. CREWS,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent denying petitioner Jeffrey Gbor's petition for a writ of habeas corpus

under 28 U.S.C. § 2241.




        /s/                                                    11/18/2019
        Peter Oppeneer, Clerk of Court                            Date
